Citation Nr: 0033280	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  97-12 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a higher initial rating for service-connected 
low back strain with degenerative changes, rated as 40 
percent disabling.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1969 to September 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which effected a March 1994 Board decision 
to grant service connection for a back condition.  In that 
rating action, the RO assigned a 40 percent rating, effective 
from March 19, 1991.  The veteran submitted a notice of 
disagreement in January 1997 and the RO issued a statement of 
the case in February 1997.  The veteran filed his substantive 
appeal in April 1997.  In March 1999, the Board remanded this 
case for additional development.  

In the Introduction portion of the Board's March 1999 remand, 
it was noted that in December 1996, the RO denied the 
veteran's claim for an increased rating for service-connected 
urethritis with prostatitis, but the veteran did not express 
his disagreement with that action.  It was also noted that in 
March 1997, the RO gave the veteran notice of a February 1997 
rating action which denied a claim of service connection for 
hypertension and found that new and material evidence had not 
been submitted to reopen a claim of service connection for a 
right shoulder injury.  On a VA Form 9 received in April 
1997, the veteran expressed disagreement with decisions 
concerning "the degree of disability of my back, right 
shoulder and right foot." He submitted medical records 
pertaining to treatment of his right shoulder.  The RO 
characterized the veteran's statement as a substantive appeal 
regarding the back condition and an notice of disagreement to 
the March 1997 rating action.  In April 1997, the RO issued 
an statement of the case pertaining to the issues of service 
connection for hypertension and new and material evidence 
regarding a claimed right shoulder injury.  Since the veteran 
had not perfected his appeal as to these two claims, the 
matters are not before the Board. 

The Board also pointed out that the veteran had raised the 
issue of a total rating based on individual unemployability 
in August 1998, and referred the issue to the RO for the 
appropriate action.  The RO denied the claim in July 2000.  A 
review of the file does not indicate that further appellate 
action has been initiated, therefore the matter is not before 
the Board at this time. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In the rating action presently on appeal, the RO assigned a 
40 percent rating for the entire appeals period under the 
provisions of 38 C.F.R. § 4.71a, including Diagnostic Codes 
5292 and 5295 (1998).  As the Board noted, the 40 percent 
rating presently assigned is the maximum schedular evaluation 
under both of these Diagnostic Codes.  Thus, the provisions 
of 38 C.F.R. §§ 4.40, 4.45 would not be for application as to 
those diagnostic codes.  VAOPGCPREC 36- 97 (1997), citing 
Johnston v. Brown, 10 Vet. App. 80 (1997).  However, it was 
further noted that the only applicable basis for an increased 
schedular rating for the veteran's back disability is under 
the provisions of Diagnostic Code 5293 which contemplates 
intervertebral disc syndrome.  The Board further discussed 
how it was unclear if the veteran suffers from intervertebral 
disc syndrome, associated with the service-connected lumbar 
spine disability.  In the remand, the Board pointed to 
medical reports of record which indicated that there is not 
any neurological involvement, as well as reports which 
indicated that there is neurological involvement.  

In accordance with the Board's remand, the veteran was 
afforded both orthopedic and neurological examinations.  Each 
physician arrived at a different conclusion regarding the 
question of intervertebral disc syndrome.  The orthopedist 
determined that the veteran did not suffer from the 
condition, but the neurologist reported a diagnosis of 
intervertebral disc syndrome.  A review of the file shows 
that the examination conducted by the neurologist was 
inadequate and that the opinions needed to be reconciled.  In 
a May 2000 response to the question of the inadequacy of the 
examination, the neurologist reported that he was standing by 
his report and would not make any changes, and recommended 
that a second opinion be obtained from another neurologist.  

The July 2000 supplemental statement of the case reflects the 
thoroughness of the orthopedist's report as part of the 
rationale for finding his conclusions more persuasive with 
regard to the diagnosis of intervertebral disc syndrome.  A 
review of the October 1999 report from the orthopedist does 
reflect a discussion of the medical records which were 
reviewed, as well as the rationale for determining that the 
veteran does not suffer from intervertebral disc syndrome.  
However, the examiner referred to a July 8, 1999, report by a 
Dr. Wagner which is not associated with the claims folder.  
The commentary in the November 1999 neurologist's report 
indicates that all of the medical records may not have been 
made available for his review.  For instance, he specifically 
referred to a January 1997 MRI report, but further mentioned 
that other reports such as x-rays, an EMG, and records of the 
administration of epidural injections were not made 
available.  In the portion prior to the reported impression, 
he indicates that he had received and reviewed the medical 
records to address the questions outlined in the remand 
letter.  Therefore, it is unclear if he had access to all of 
the same medical records that the orthopedist did, including 
the orthopedist's report.  

Given the above discussion, the Board finds that the July 8, 
1999, report by Dr. Wagner referred to in the October 1999 
orthopedist's report should be secured and associated with 
the claims folder.  The orthopedist did indicate that he had 
a copy of the records in his office.  Also, based on the 
above discussion, the Board finds that once all of the 
pertinent medical records have been obtained and associated 
with the claims folder, they should be made available to the 
neurologist to prepare an addendum to his report, since it 
appears that he did not have access to all of the available 
records. 

Thus, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have recently treated 
him for complaints regarding his service- 
connected back disability, and the RO 
should secure the July 8, 1999 report 
referred to by the orthopedist in his 
October 1999 examination report.  Non-VA 
records are to be secured upon obtaining 
the necessary authorization.  After all 
the pertinent records have been obtained, 
they should be associated with the claims 
folder.

2.  Once the above action is completed, 
the RO should obtain an addendum from the 
neurologist who examined the veteran in 
November 1999.  (If that physician is not 
available, a suitable substitute should 
be designated.)  The neurologist should 
be provided with the criteria of 
Diagnostic Code 5293.  All findings, 
opinions and bases therefor should be set 
forth in detail.  The claims folder must 
be made available to the neurologist for 
review in conjunction with the 
examination, and the neurologist should 
acknowledge such review in the 
examination report.  The report should 
explicitly reflect the review by the 
physician of all pertinent information in 
the claims folder, and should include a 
complete rationale for all opinions 
expressed.  The claims folder and a copy 
of this REMAND must be made available to 
the physician for review.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


